Title: To George Washington from Margaret Savage, 19 August 1772
From: Savage, Margaret
To: Washington, George



Dear Sir
Whitehaven [England] Augt 19th 1772

I am now to acknowledge the receipt of your very kind & agreeable favour conveyed to me by my Friend Mr Dixon, with the amount of the Bill £53, you were so good as send for my relief which believe me my dear Friend came most seasonably; my situation is terrible, but without it, it would have been wretched indeed. It would argue a base, & ungratefull mind to omitt this opportunity of tendering you all in my power to bestow, the tribute of an Honest Sincere & gratefull Heart for this Act of generosity & Friendship, which suffer me to solicet your continuance of, & under your protection, I doubt not the recovery of my Settlement, from that cruel Man, by which I shall, I trust in God, be able to spend the remainder of my days with some little peace, which, or Comfort, I have been a Stranger to since I parted with you. The loss of the four Years Annuity was a terrible stroke on me, but this I was fearfull of, for before his departure he made me Sign a paper, the Contents I knew not; I refused it, ’till my life was in danger from him, for Oh did you know all you would truly pitty me. My kind friend Mr Dixon gives me some little glimering hope that you will yet be able to recover the £400—that Mr Montgomery was going to pay you, to assist which he advises my making a declaration on Oath, that I did not know the Contents of the paper I signed, & that he compelled me to the Execution, this I intend to do before I leave this, & indeed was one principal cause of my coming here, & to consult with Mr Dixon, to whom any Letters you are so kind as send me, will come safe: The Money you will be so good as continue to pay Mr Piper, who has my Power for the same, who will remitt it in like manner, this I must intreat Mr Piper to adhere to, being my real wish & desire, & should he

receive Letters to the Contrary he must not attend to them, for my Situation may be such, as to cause me to write in a manner I do not like, for my desire & Order is for Mr Piper to remitt the Money to Mr Dixon ’till that Gentlemn receives it him self. The Negro Wench Sarah & Children I apprehend to be my property under the deed of Settlement, as such could wish they were turned into Money, & remitted me by Mr Piper, should be rejoiced She would Suit you, in which case any price you should fix on them would be agreeable to me. May I now Solicet my most Affectionate Compliments being tendered your Lady, Colo. Fairfax, & Lady, and all my other good Friends, relying on your goodness & protection I remain Dear Sir, Your ever obliged & Affect. Hble Servt

margt Savage

